UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 600 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 600 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2011 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. IronBridge Frontegra Small Cap Fund Schedule of Investments September 30, 2010 (Unaudited) Number of Shares Value COMMON STOCKS 96.8% Aerospace & Defense3.8% Esterline Technologies Corp. (a) Moog Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Apparel Retail2.6% Deckers Outdoor Corp. (a) The Buckle, Inc. Under Armour, Inc. (a) Biotechnology2.9% Cepheid, Inc. (a) Exelixis, Inc. (a) Isis Pharmaceuticals, Inc. (a) Luminex Corp. (a) Martek Biosciences Corp. (a) Metabolix, Inc. (a) Building Products1.3% Apogee Enterprises, Inc. Smith A O Universal Forest Products, Inc. Capital Markets3.1% Jefferies Group, Inc. Knight Capital Group, Inc. - Class A (a) Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. Chemicals5.7% Arch Chemicals, Inc. Cabot Corp. FMC Corp. Lubrizol Corp. Methanex Corp. (b) Minerals Technologies, Inc. Newmarket Corp. Commercial Banks5.3% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. First Midwest Bancorp, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Commercial Services & Supplies3.2% Coinstar, Inc. (a) K12, Inc. (a) LeapFrog Enterprises, Inc. (a) PICO Holdings, Inc. (a) Strayer Education, Inc. Tetra Tech, Inc. (a) Communications Equipment2.4% Polycom, Inc. (a) Riverbed Technology, Inc. (a) Tekelec (a) Computers & Peripherals1.1% Synaptics, Inc. (a) Construction & Engineering1.4% Insituform Technologies, Inc. (a) Mastec, Inc. (a) Consumer Electronics0.2% Universal Electronics, Inc. (a) Distributors0.3% Wausau Paper Corp. (a) Diversifed Financial Services0.5% GATX Corp. Electric Utilities1.9% Black Hills Corp. ITC Holdings Corp. Electrical Equipment1.7% American Superconductor Corp. (a) Thomas & Betts Corp. (a) Electronic Equipment & Instruments4.4% Dionex Corp. (a) Itron, Inc. (a) Littelfuse, Inc. (a) National Instruments Corp. Rofin-Sinar Technologies, Inc. (a) ScanSource, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services2.5% Atwood Oceanics, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food Products2.4% BJ's Wholesale Club, Inc. (a) Corn Products International, Inc. Gas Utilities3.2% AGL Resources, Inc. Southern Union Co. UGI Corp. General Merchandise1.0% Fred's, Inc. - Class A Health Care Equipment & Supplies2.9% Gen-Probe, Inc. (a) IDEXX Laboratories, Inc. (a) Illumina, Inc.(a) Sirona Dental Systems, Inc. (a) ZOLL Medical Corp. (a) Health Care Providers & Services4.7% Cerner Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Hotels, Restaurants & Leisure1.0% Biglari Hldgs, Inc. (a) WMS Industries, Inc. (a) Household Durables4.1% AptarGroup, Inc. KB Home Snap-On, Inc. Tupperware Brands Corp. Industrial Conglomerates2.2% Alleghany Corp. (a) Insurance2.7% American Financial Group, Inc. Argo Group International Holdings Ltd. (b) Stewart Information Services Corp. Leisure Equipment & Products0.4% Callaway Golf Co. Life Sciences Tools & Services1.1% Bruker Corp. (a) Machinery3.0% Applied Industrial Technologies, Inc. Astec Industries, Inc. (a) IDEX Corp. Lincoln Electric Holdings, Inc. Valmont Industries, Inc. Marine1.4% Alexander & Baldwin, Inc. Metals & Mining1.3% Carpenter Technology Corp. GrafTech International Ltd. (a) Multiline Retail0.7% Big Lots, Inc. (a) Nondepository Credit Intermediation0.7% Fifth Street Finance Corp. Oil & Gas2.4% Barrett Bill Corp. (a) Swift Energy Co. (a) Tesco Corp. (a) World Fuel Svcs Corp. Real Estate5.3% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductor & Semiconductor Equipment4.4% Cypress Semiconductor Corp. (a) Semtech Corp. (a) Skyworks Solutions, Inc. (a) Standard Microsystems Corp. (a) Varian Semiconductor Equipment Associates, Inc. (a) Semiconductor & Other Electronic Component Manufacturing1.2% Atheros Communications, Inc. (a) Celestica, Inc. (a) Software3.2% Informatica Corp. (a) Jack Henry & Associates, Inc. Parametric Technology Corp. (a) Progress Software Corp. (a) Specialty Stores1.6% Tractor Supply Co. Telephone Communications0.3% TeleCommunication Systems, Inc. (a) Textiles, Apparel & Luxury Goods0.6% Wolverine World Wide, Inc. Thrifts & Mortgage Finance0.7% Provident Financial Services, Inc. Total Common Stocks (Cost $338,186,845) EXCHANGE TRADED FUNDS - 0.5% iShares Russell 2000 Index Fund Total Exchange Traded Funds (Cost $1,417,772) Principal Amount Value SHORT-TERM INVESTMENTS 2.3% Commercial Paper 2.3% U.S. Bank, N.A., 0.000%, 10/01/2010 $ Total Short-Term Investments (Cost $9,234,975) Total Investments 99.6% (Cost $348,839,592) Other Assets in Excess of Liabilities 0.4% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. Dollar denominated security of foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ 348,839,592 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Frontegra SMID Fund Schedule of Investments September 30, 2010 (Unaudited) Number of Shares Value COMMON STOCKS 96.8% Aerospace & Defense2.0% Esterline Technologies Corp. (a) Parker Hannifin Corp. Apparel Stores0.6% Aeropostale, Inc. (a) Auto Components0.9% Cooper Tire & Rubber Co. Biotechnology3.8% Alexion Pharmaceuticals, Inc. (a) Cepheid, Inc. (a) Luminex Corp. (a) United Therapeutics Corp. (a) Watson Pharmaceuticals, Inc. (a) Capital Markets2.7% Greenhill & Co., Inc. Jefferies Group, Inc. Waddell & Reed Financial, Inc. Chemicals6.8% Albemarle Corp. Cabot Corp. Calgon Carbon Corp. (a) FMC Corp. Lubrizol Corp. Methanex Corp. (b) Commercial Banks4.6% Cullen/Frost Bankers, Inc. Fifth Third Bancorp Keycorp Zions Bancorporation Commercial Services & Supplies0.9% Apollo Group, Inc. (a) Communications Equipment1.6% F5 Networks, Inc. (a) Tellabs, Inc. Construction & Engineering2.1% Louisiana-Pacific Corp. (a) McDermott International, Inc. (a) Containers & Packaging1.4% Greif, Inc. - Class A Rock-Tenn Co. Diversified Finanical Services0.9% GATX Corp. Electric Utilities1.5% ITC Holdings Corp. Electrical Equipment3.9% American Superconductor Corp. (a) AMETEK, Inc. Babcock & Wilcox Co. (a) Regal-Beloit Corp. Roper Industries, Inc. Electronic Equipment & Instruments3.7% Amphenol Corp. - Class A Avnet, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services2.1% Helmerich & Payne, Inc. Pride International, Inc. (a) Food Products3.7% BJ's Wholesale Club, Inc. (a) Corn Products International, Inc. McCormick & Co., Inc. Gas Utilities3.6% New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies2.1% C.R. Bard, Inc. Illumina, Inc. (a) Health Care Providers & Services3.5% Cerner Corp. (a) Owens & Minor, Inc. Universal Healthcare Services, Inc. Hotels, Restaurants & Leisure1.3% Darden Restaurants, Inc. WMS Industries, Inc. (a) Household Durables1.7% NVR, Inc.(a) Tupperware Brands Corp. Industrial Conglomerates1.2% Alleghany Corp. (a) Insurance3.8% American Financial Group, Inc. Genworth Financial, Inc. (a) Markel Corp. (a) RLI Corp. Internet & Catalog Retail0.4% Netflix, Inc. (a) Internet Software & Services0.7% Akamai Technologies, Inc. (a) Leisure Equipment & Products1.1% Hasbro, Inc. Life Science Tools & Services0.9% Life Technologies Corp. (a) Machinery2.8% Bucyrus International, Inc. Dover Corp. Marine1.5% Alexander & Baldwin, Inc. Metals & Mining3.2% Arch Coal, Inc. Compass Minerals International, Inc. GrafTech International Ltd. (a) Reliance Steel & Aluminum Co. Multiline Retail1.4% Big Lots, Inc. (a) Multi-Utilities & Unregulated Power1.4% Energen Corp. Oil & Gas4.0% Cabot Oil & Gas Corp. El Paso Corp. QEP Resources, Inc. Questar Corp. Paper & Forest Products1.2% Rayonier, Inc. Real Estate4.9% Corporate Office Properties Trust Digital Realty Trust, Inc. Mid-America Apartment Communities, Inc. The St. Joe Co. (a) Semiconductor & Semiconductor Equipment4.8% Altera Corp. Atmel Corp. (a) Cypress Semiconductor Corp. (a) NetLogic Microsystems, Inc. (a) Skyworks Solutions, Inc. (a) Software3.3% Citrix Systems, Inc. (a) Informatica Corp. (a) Nuance Communications, Inc. (a) Progress Software Corp. (a) Rovi Corp. (a) Specialty Retail1.7% O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods1.2% VF Corp. Thrifts & Mortgage Finance1.1% People's United Financial, Inc. Trading Companies & Distributors0.8% W.W. Grainger, Inc. Total Common Stocks (Cost $478,071,747) Principal Amount Value SHORT-TERM INVESTMENTS 1.3% Commercial Paper 1.3% U.S. Bank, N.A., 0.000%, 10/01/2010 $ Total Short-Term Investments (Cost $7,795,978) Total Investments 98.1% (Cost $485,867,725) Other Assets in Excess of Liabilities 1.9% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S.-dollar denominated security of foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Frontegra Global Fund Schedule of Investments September 30, 2010 (Unaudited) Number of Shares Value COMMON STOCKS 99.5% Australia 1.1% Westpac Banking Corp. Canada 8.7% Barrick Gold Corp. Brookfield Asset Management, Inc. Canadian Natural Resources Ltd. Petrobank Energy & Resources Ltd. (a) TD Bank Financial Group Finland 1.7% Sampo Oyj France 2.8% Compagnie Generale des Etablissements Michelin - Class B Legrand SA Germany 3.5% Bayer AG E.ON AG Hong Kong 1.9% Hang Lung Properties Ltd. Ireland 1.2% CRH PLC Japan 10.2% Canon, Inc. Mitsui Sumitomo Insurance Group Seven & I Holdings Co. Ltd. Shin-Etsu Chemical Co. Ltd. Softbank Corp. Sony Corp. Netherlands 1.1% Fugro N.V. Spain 1.5% Banco Santander SA Sweden 2.4% Svenska Handelsbanken AB Switzerland 5.4% Lonza Group AG Nestle SA United Kingdom 6.3% BHP Billiton PLC Standard Chartered PLC Tesco PLC United States 51.7% Amazon.com, Inc. (a) Apple, Inc. (a) Avnet, Inc. (a) Becton, Dickinson & Co. Berkshire Hathaway, Inc. (a) Costco Wholesale Corp. DeVry, Inc. Exelon Corp. Exxon Mobil Corp. The Goldman Sachs Group, Inc. Intel Corp. International Paper Co. Johnson & Johnson JPMorgan Chase & Co. Lubrizol Corp. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Oracle Corp. Parker Hannifin Corp. Ross Stores, Inc. Union Pacific Corp. United Technologies Corp. W.R. Berkley Corp. Wells Fargo & Co. Total Common Stocks (Cost $43,783,549) RIGHTS 0.0% Compagnie Generale des Etablissements Michelin 45.000%, 10/14/2010 Total Rights (Cost $17,627) PrincipalAmount Value SHORT-TERM INVESTMENTS 0.1% Commercial Paper 0.1% $ 51,000 U.S. Bank, N.A., 0.000%, 10/01/2010 $ Total Short-Term Investments (Cost $51,000) Total Investments 99.6% (Cost $43,852,176) Other Assets in Excess of Liabilities 0.4% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and dealer quotations. Debt securities, such as term loans, when not priced by an independent pricing service, are priced by an independent dealer based on the current closing bid price. Credit default swaps are valued by a third party pricing service. Equity securities for which market quotations are readily available are valued at the last trade price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent bid price. Equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Shares of underlying mutual funds are valued at their respective NAVs.Most securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Frontegra Global Focus. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by IronBridge pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2010: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stock $ $
